Citation Nr: 1314562	
Decision Date: 05/02/13    Archive Date: 05/15/13

DOCKET NO.  07-23 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUES

1.  Entitlement to service connection for a disability of the right upper extremity, claimed as numbness/weakness, to include as a residual of service-connected lung cancer.  

2.  Entitlement to an increased rating for service-connected lobectomy scar, status post surgery, associated with lung cancer.

3.  Whether a reduction from 100 to 30 percent for residuals of lung cancer was proper, to include entitlement to a disability rating in excess of 30 percent.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to October 1965.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2006 and January 2007 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

In March 2007, the Veteran testified at a hearing before a decision review officer (DRO).  A transcript of that hearing has been associated with the claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

(The decision below addresses the issue of whether a reduction from 100 to 30 percent for residuals of lung cancer was proper, to include entitlement to a disability rating in excess of 30 percent, and entitlement to service connection for a disability of the upper extremity.  The remaining issue is addressed in the remand that follows this decision.)


FINDINGS OF FACT

1.  In a July 2006 rating decision, the RO proposed to reduce the disability evaluation for the Veteran's service-connected residuals of prostate cancer from 100 percent to noncompensable; the RO reduced the Veteran's disability rating to 30 percent in a November 2006 rating decision, effective February 1, 2007.

2.  The RO's decision to reduce the evaluation for residuals of lung cancer was supported by the evidence contained in the record at the time of the reduction, and was made in compliance with applicable due process laws and regulations.

3.  During the relevant time period, the Veteran has not been shown to have Forced Expiratory Volume in one second (FEV-1) of 55 percent predicted or less; or FEV-1 to Forced Vital Capacity (FEV-1/FVC) of 55 percent or less; or Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 55 percent predicted or less; or maximum oxygen consumption of 20 ml/kg/min or less (with cardiorespiratory limit); cor pulmonale, pulmonary hypertension as shown by echocardiogram or cardiac catheterization, or episodes of acute respiratory failure. The Veteran does not require oxygen therapy.


CONCLUSIONS OF LAW

1.  The RO's decision to reduce the evaluation for service-connected residuals of lung cancer from 100 percent to 30 percent was proper.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105, 3.344, 4.97, Diagnostic Code 6819 (2012).

2.  The criteria for an initial disability rating in excess of 30 percent for cancer of the right lung, status post resection of the right lower lung are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.97, Diagnostic Code 6819 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b).  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

At the outset, the Board notes the issue on appeal with regard to the appropriate rating for the Veteran's service-connected lung cancer stems from his disagreement with the reduction of his 100 percent evaluation for lung cancer.  As will be discussed in further detail below, the claim is governed by the regulatory provisions pertaining to rating reductions, which contain notification and due process requirements that fall outside the ambit of the VCAA.  See 38 C.F.R. § 3.105(e), (i) (2012).  

Regarding the duty to assist, the Board finds that VA has adequately fulfilled its obligation to assist the Veteran in obtaining the evidence necessary to substantiate his claim.  All available relevant evidence pertaining to the Veteran's claim has been obtained.  The evidence includes his VA treatment records, private medical evidence, VA examination reports, records from the Social Security Administration, and statements from the Veteran, to include his March 2007 hearing testimony.  The Board notes that the Veteran submitted a statement in April 2013 wherein he indicated that the VA medical center (VAMC) in Boise, Idaho, had updated medical notes that he wished to have taken into consideration.  A review of the Veteran's Virtual VA file shows that VA treatment records dated through February 6, 2013, have been associated with the Veteran's file.  As the Veteran did not indicate more recent treatment, the Board finds no reason to remand the matter to attempt to obtain records that may not exist.  

Further, the Veteran has been afforded multiple VA examinations in connection with the issues decided herein.  A review of the examination reports shows that the VA examiner conducted thorough examinations of Veteran, to pulmonary function testing, and considered the Veteran's subjective complaints related to his disabilities.  The Board is satisfied that the examination reports, along with the private and VA treatment reports of record, contains sufficient evidence by which to evaluate the Veteran's service-connected lung cancer residuals.  Thus, the Board has properly assisted the Veteran by affording him an adequate VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Cox v. Nicholson, 20 Vet. App. 563 (2007).  

II.  Disability Rating-Lung Cancer

By way of a February 2005 rating decision, the Veteran was awarded service connection or lung cancer, evaluated as 100 percent disabling, effective from November 1, 2004, which was the date upon which the Veteran filed his claim for VA disability compensation for lung cancer.  In its decision, the RO noted that a 100 percent disability rating was assigned during active malignancy or antineoplastic therapy and that six months following the completion of treatment, a VA examination would be conducted to determine the level of residual disability.  The RO explained that because a permanent level of disability had not been established at that time, the assigned 100 percent evaluation was not considered permanent and was subject to a future review examination.

In May 2006, the Veteran underwent a VA respiratory examination for the purpose of determining the current status of his lung cancer, to include current treatment, activity, and attribution of current symptoms to the Veteran's lung cancer or treatment therefore.  The examiner noted that the Veteran had undergone a right upper lobe resection in October 2004, followed by one chemotherapy treatment in November 2004.  The examiner indicated that the Veteran was followed by a private pulmonologist and a private oncologist for chronic lung disease and lung cancer, but that he was not then-currently receiving treatment for his non-small cell lung cancer, as there was no neoplastic recurrence at that time.  

At the time of the examination, the Veteran complained dyspnea on exertion, which first appeared following his lung cancer surgery and significantly limited his activities.  The Veteran also reported that bathing and strong odors induced a cough, which in turn caused breathlessness.  The Veteran related his breathlessness to the date of his surgery.  The Veteran's cough was productive of sputum that was easily cleared.  He denied hemoptysis.  Sneezing was noted to cause a sharp pain in the right sub-scapula and mammary areas, but reaching, pulling, and coughing produced no such pain.

Reviewing the evidence of record, the examiner noted that chest x-rays performed as part of the examination showed postoperative changes consistent with known right upper lobe resection and that a chest computed tomography (CT) scan indicated no evidence of recurrence of lung cancer.  The examiner noted that pulmonary function testing was not performed.  Based upon examination of the Veteran and a review of the record, the examiner stated that the Veteran's lung cancer was then-currently in remission and that the Veteran was not receiving treatment related thereto.  The examiner opined that the Veteran's shortness of breath was most likely caused by or a result of his lung cancer surgery, which had complicated his pre-existing chronic bronchitis.  The examiner also related the Veteran's productive cough to his chronic bronchitis, which the examiner found was most likely caused by or the result of tobacco exposure. 

In July 2006, the RO proposed to reduce the Veteran's lung cancer disability rating from 100 percent to noncompensable, on account of the fact that the Veteran was not then-currently receiving treatment related to his lung cancer and there was no evidence demonstrating recurrence.  The RO also informed the Veteran that he had 60 days within which to present additional evidence showing why the proposed action should not be taken.

In response to the RO's July 2006 letter, the Veteran submitted private treatment records dated in February 2005, which noted that the Veteran began chemotherapy in November 2004 but that within a week of starting such treatment following his lung cancer surgery, he began to experience increasing dyspnea and developed a productive cough.  The Veteran underwent no further chemotherapy treatment.  The Veteran also submitted the report of a March 2006 CT scan of his chest that showed a few new small subpleural nodules located within the left and right lower lobes, which the reviewer believed were most likely secondary to post inflammatory or infectious process.  They were non calcified and therefore indeterminate for possible small metastatic disease.  Pulmonary function testing revealed a moderate airway obstructive defect with a reduced FEV-1 of 67 percent.  The FEV-1/FVC ratio was 60 percent and diffusion capacity for carbon monoxide was normal.

Another chest CT scan was performed in September 2006, the report of which showed new enlarged lymph nodes, which were more suspicious for possible metastatic disease.  The majority of the other enlarged mediastinal left hilar and subcarinal lympth nodes appeared stable.  

Another VA examination was performed in October 2006.  At that time, the Veteran complained of coughing, shortness of breath, numbness and pain in the right chest, numbness in the right upper extremity, and restricted use of the right arm due to pain.  The examiner reviewed the evidence of record, noting that the CT scans evidenced evolving concerns requiring continued follow-up.  A chest x-ray performed as part of the examination showed no significant change and no acute disease.  Pulmonary function testing revealed an FVC of 89 percent predicted, an FEV-1 of 75 percent predicted, and an FEV-1/FVC ratio of 58 percent.  Diffusing capacity for carbon monoxide was 104 percent predicted.  Upon review of the evidence and examination of the Veteran, the examiner indicated no changes in diagnoses since the May 2006 VA examination.  The examiner opined that any reduction in FEV-1 and FVC values were more likely caused by or a result of the surgical treatment for the Veteran's lung cancer, but that any reduced ratio value was more likely caused by or a result of the Veteran's chronic bronchitis.  

In a rating action dated in November 2006, the RO assigned to the Veteran's service-connected lung cancer a disability rating of 10 percent, effective from February 1, 2007.  The Veteran disagreed with the assignment of that rating and in March 2007, he presented testimony at a hearing before a decision review officer (DRO).  Regarding his symptoms, the Veteran reported shortness of breath that limited his physical activities.  He noted difficulty walking any amount of distance and climbing stairs.

Results of a May 2007 pulmonary function test showed moderate airflow obstruction with a significant bronchodilator response.  Diffusing capacity for carbon monoxide was low normal at 79 percent of predicted and the Veteran's FVC was 74 percent predicted, his FEV-1 was 52 percent predicted, and his FEV-1/FVC ratio was 70 percent.  After use of a bronchodilator, values improved to 90 percent predicted, 76 percent predicted, and 85 percent, respectively.  The report of a VA examination conducted that same month records the Veteran's complaints of dyspnea with bathing, taking out the garbage, climbing one flight of stairs, and working in the yard.  The Veteran denied an increase in the degree of his symptoms in the past 12 months.  A private treatment note also dated in May 2007 noted ongoing dyspnea, which the clinician indicated was multifactorial but certainly contributed to by the Veteran's obstructive lung disease, as well as by his prior pneumonectomy and probably residual scar from his lung abscess postoperatively.  

In July 2007, a private oncologist submitted a statement wherein she reported that the Veteran was currently without evidence of any recurrence of lung cancer but did have some lingering side effects, such as pain and numbness at the surgery site and breathing complications that resulted in him being unable to adequately get air with medium exertion.  She noted that the Veteran was still receiving follow-up care and presented to the clinic every six months.  The Veteran's private pulmonologist also submitted a statement wherein he noted a decline in the Veteran's pulmonary functioning since his lung cancer surgery and stated that the likelihood of relapse for the Veteran's type of lung cancer was greater than 50 percent.

The Veteran was afforded another VA examination in May 2011.  The examiner noted that chest x-rays done in January 2011 showed an increased density of the right lung apex medially.  The possibility of an underlying mass could not be excluded; however, the report of a private CT scan done in February 2011 was negative for concern of malignancy.  The examiner indicated that a May 2011 CT scan showed the left lower lobe nodule to be stable in size and there were no additional findings worrisome for malignancy.  Results of a pulmonary function test conducted that same month showed diffusing capacity for carbon monoxide to be 64 percent of predicted and the Veteran's FVC was 82 percent predicted, his FEV-1 was 71 percent predicted, and his FEV-1/FVC ratio was 87 percent.  After use of a bronchodilator, values improved to 85 percent predicted, 76 percent predicted, and 90 percent, respectively.  The examiner noted a significant change in FEV-1 compared to testing done in May 2007.

In April 2011, the Veteran presented at a private facility for a follow-up regarding his ongoing dyspnea, which was noted to be due, in part, to his right upper lobectomy.  The clinician stated that the report of a February 2011 chest CT scan showed stable post lobectomy changes and nodule with no pneumonia.  A chest CT scan performed as part of that examination revealed new nodular densities at the right lung base, indeterminate for metatastatic disease or recurrent lung cancer versus focal pneumonitis or scarring.  A follow-up CT scan was done in May 2011, the report of which showed the development of new reticular nodular infilitrates throughout the inferior aspect of the right lower lobe associated with some bronchiectasis and a very slight reticular nodular infiltrate within the left lung base.  Differential possibilities were noted to include atypical pneumonia, mycobacterium infection, or fungal infection.  The development of enlarged lymph nodes in the mediastinum were nonspecific, but possible reactive in nature, secondary to the infiltrates within the lungs.  

That same month, the Veteran's private pulmonologist submitted a letter wherein he stated that as a result of the Veteran's lobectomy, he was left with a 20 percent loss in overall lung function, as the right upper lobe is typically responsible for 20 percent of lung function.

In a rating action dated in May 2012, the Appeals Management Center (AMC) increased the Veteran's disability evaluation for his service-connected lung cancer to 30 percent, effective from February 1, 2007.  The AMC stated that that rating was based on pulmonary function test results in 2007 and was also supported by the findings on current pulmonary function testing.  

The Veteran's private pulmonologist submitted another letter in March 2012 wherein he reported that the Veteran's postoperative course was complicated by a slow to heal pneumatocele and chest infection after which he had a worsening obstructive lung disease, as demonstrated by a decline in his postoperative pulmonary function studies.  The private physician noted that with the Veteran's obstructive lung disease, he suffers from intermittent recurrent episodes of bronchitis and pneumonia, which require antibiotic therapy. 

The first question at issue in the instant case is whether the AOJ erred in reducing the Veteran's initially assigned 100 percent evaluation.  At the outset, the Board notes that the rating was assigned pursuant to 38 C.F.R. § 4.97, Diagnostic Code (DC) 6819, which pertains to malignant neoplasms of any specified part of the respiratory system, exclusive of skin growths, and provides for only a 100 percent rating.  A note following the DC states:  "A rating of 100 percent shall continue beyond the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure.  Six months after discontinuance of such treatment, the appropriate disability rating shall be determined by mandatory VA examination."  38 C.F.R. § 4.97, DC 6819, Note (2012).  The disability is to be rated on residuals, if there has been no local recurrence or metastasis.  The Note further provides that any change in evaluation based upon that mandatory examination or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  Id.

Where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the Veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  38 C.F.R. § 3.105(e) (2012).  By way of its July 2006 rating decision and notice letter to the Veteran, the RO satisfied these procedural requirements.

After completing the predetermination procedures specified in 38 C.F.R. § 3.105(e), the RO must send the Veteran written notice of the final action.  This notice must set forth the reasons for the action and the evidence upon which the action is based.  Id.  Where a reduction of benefits is found warranted following consideration of any additional evidence submitted and the reduction was proposed under the provisions of 38 C.F.R. § 3.105(e), the effective date of the final action shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires.  Id.  Here, the reduction was effectuated via a November 20, 2006, rating decision, accompanied by a notice letter dated on November 28, 2006; the effective date of the reduction was February 1, 2007.  The RO thus satisfied the requirements by allowing a 60-day period to expire before assigning the reduction effective date.  Accordingly, the RO properly complied with all procedural requirements set forth in 38 C.F.R. § 3.105(e).

Having determined that there was procedural compliance with § 3.105(e) in this case, the Board turns to the central question at issue, which is whether the Veteran's disability indeed improved and to what extent it is currently disabling.  As the Veteran's 100 percent disability evaluation was awarded effective November 1, 2004, and was reduced effective February 1, 2007, less than 5 years later, whether improvement has been shown in analyzed under 38 C.F.R. § 3.344(c), which provides that a reexamination that shows improvement in a disability warrants a reduction in the disability evaluation.  38 C.F.R. § 3.344(c) (2012).  

As stated above, the Note following DC 6819 provides that following the cessation of any surgical, X-ray, antineoplastic chemotherapy or other therapeutic procedure, malignant neoplasms of any specified part of the respiratory system are to be rated on residuals, if there has been no local recurrence or metastasis.  38 C.F.R. § 4.97, DC 6819, Note.  In this case, the medical evidence of record shows that the Veteran's lung cancer was successfully treated and that surgical, x-ray, antineoplastic chemotherapy, and other therapeutic procedures ceased more than six months prior to a May 2006 VA medical examination.  The medical evidence of record does not show that there had been a local reoccurrence or metastasis of the Veteran's lung cancer.  Although the reports of several chest CT scans have been suspicious or indeterminate for metastatic disease or recurrent lung cancer, a February 2011 chest CT scan was negative for concern of malignancy and neither the Veteran, nor his private oncologist, nor his private pulmonologist, has indicated a recurrence of lung cancer or metastatic disease.  Accordingly, a 100 percent evaluation is no longer warranted under DC 6819 and the disability must be rated on its residuals.  See id.

In the instant case, the Veteran has been assigned a 30 percent disability evaluation for residuals of lung cancer under hyphenated DC 6819-6844.  See 38 C.F.R. § 4.27 (2012).  Under DC 6844, post-surgical residuals are rated in accordance with the criteria set forth in the General Rating Formula for Restrictive Lung Disease.  See 38 C.F.R. § 4.97, DC 6844.  The General Rating Formula provides a 30 percent rating when pulmonary function testing shows an FEV-1 that is 56 to 70 percent predicted, or FEV-1/FVC of 56 to 70 percent, or when the DLCO is 56 to 65 percent predicted.  Id.  A 60 percent rating is assigned where FEV-1 is 40 to 55 percent predicted, or FEV-1/FVC is 40 to 55 percent, or DLCO is 40 to 55 percent predicted, or when maximum oxygen consumption is 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent rating is assigned when FEV-1 is less than 40 percent predicted, or FEV-1/FVC is less than 40 percent, or when DLCO is less than 40 percent predicted, or when maximum exercise capacity is less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or there is cor pulmonale, or, right ventricular hypertrophy, or, there is pulmonary hypertension as shown by echocardiogram or cardiac catheterization, or where there are episodes of acute respiratory failure, or where outpatient oxygen therapy is required.  Id.

A revised regulation clarifying evaluation of respiratory conditions became effective October 6, 2006.  See 38 C.F.R. § 4.96(d) (2012).  The change in the regulations did not alter any of the specific criteria under DC 6844, but rather specifies how the evaluation criteria are applied, including when a pulmonary function test is required to evaluate the disability, when to apply pre-bronchodilator values for rating purposes, and which pulmonary function test result to use (FEV-1 versus FEV-1/FVC versus DLCO (SB)) when the level of evaluation would differ depending on the test used.  Specifically, the revision provides that when applying DCs 6600, 6603, 6604, 6825-6833 and 6840-6845, post-bronchodilator studies are required.

The Board finds that when the relevant pulmonary function test findings are applied to the rating criteria, the results do not show that the Veteran's service-connected lung cancer residuals meet the criteria for higher than the 30 percent rating already assigned.  Indeed, results of the post-bronchodilator pulmonary function tests conducted in May 2007 and May 2011 reveal FEV-1 values in excess of 70 percent predicted and FEV-1/FVC values in excess of 70 percent.  Further, the Veteran's DLCO has not been shown to be 40 to 55 percent predicted.  A review of the evidence also fails to reveal maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), is cor pulmonale, right ventricular hypertrophy, pulmonary hypertension, episodes of acute respiratory failure, or outpatient oxygen therapy.  Accordingly, when the results of objective testing are applied to the rating criteria, there is no basis upon which to award a rating greater than 30 percent for the Veteran's service-connected lung cancer residuals at any point since February 1, 2007.

The Board is well aware that the Veteran's pre-bronchodilator FEV-1 reading of 52 percent predicted, as measured in May 2007, did fall within the parameters for a 60 percent schedular rating.  Although this may be the case, VA assesses pulmonary function after bronchodilation.  See 38 C.F.R. § 4.96(d)(5); see also 61 Fed. Reg. 46720, 46723 (Sept. 5, 1996) (in response to a comment recommending that VA specify that pulmonary function be tested before bronchodilation in order to reflect ordinary conditions of life, VA disagreed, finding that: "The American Lung Association/American Thoracic Society Component Committee on Disability Criteria recommends testing for pulmonary function after optimum therapy.  The results of such tests reflect the best possible functioning of an individual and are the figures used as the standard basis of comparison of pulmonary function.  Using this standard testing method assures consistent evaluations.").  Accordingly, there is no basis in law upon which to assign a rating greater than 30 percent based on the May 2007 pre-bronchodilator FEV-1 reading of 52 percent predicted.

The Board has also considered whether the Veteran may be entitled to a higher rating for his service-connected lung cancer residuals under any other DC applicable to restrictive lung disease, but finds that he is not as there is no evidence that he has diaphragm paralysis or paresis, a spinal cord injury with respiratory insufficiency, kyphoscoliosis, pectus excavatum, pectus carinatum, traumatic chest wall defect, pneumothorax, a hernia, chronic pleural effusion of fibrosis, sarcoidosis, or sleep apnea.  See 38 C.F.R. § 4.97, DCs 6840-6847 (2012).  Further, while the Veteran suffers recurrent bronchitis, his bronchitis has not been attributed to his lung cancer or surgery therefore, but rather, has been said to result from tobacco exposure.

In finding that an evaluation greater than 30 percent is not warranted for the Veteran's service-connected residuals of lung cancer under any rating criteria relevant to the Veteran's disability at any point since that rating was assigned, the Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting a rating greater than 30 percent for the Veteran's lung cancer residuals at any point during the relevant period of time.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 C.F.R. § 3.102 (2012).

The above determinations are also based upon consideration of applicable rating provisions and Board finds that the level of severity and symptomatology of the Veteran's service-connected lung cancer residuals are adequately compensated for by the rating schedule for restrictive lung diseases.  The Board finds that complained of symptoms, mainly shortness of breath, does not render his disability picture so "exceptional or unusual," such that the "the available schedular evaluation[] for [his service-connected disability is] inadequate," referral for a determination of whether the Veteran's disability picture requires the assignment of an extra-schedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); 38 C.F.R. § 3.321(b)(1) (2010). 


ORDER

The rating reduction for the Veteran's residuals of lung cancer, from a 100 percent evaluation to a 30 percent evaluation, effective February 1, 2007, was proper. 

Entitlement to a disability rating in excess of 30 percent for residuals of lung cancer from February 1, 2007, is denied.



REMAND

By way of background, in August 2006, the Veteran's representative submitted a request that the Veteran's right-sided neuropathy be evaluated as secondary to his surgery performed for his lung cancer, which request was accompanied by a statement from a VA clinician who indicated that the Veteran had, among other things, numbness of his right chest and restrictions in use of his right arm, which were complications of treatment of his service-connected lung cancer.  

Upon examination of the Veteran in October 2006, the VA examiner opined that the Veteran's right arm pain and resulting limitation of motion were at least as likely as not related to the surgical treatment of the Veteran's service-connected lung cancer.  In December 2006, the Veteran underwent a VA peripheral nerves examination.  The examiner noted that x-rays of the right shoulder revealed acromioclavicular (AC) joint separation and that motor sensory function of the right upper extremity was completely normal.  The examiner found that sensory change in the right upper extremity did not exist and that the Veteran's right arm pain at the insertion of the deltoid was not related to or caused by the Veteran's thoracotomy.  During his March 2007 hearing, the Veteran asserted his belief that his right arm and shoulder pain, numbness, and weakness is attributable to the surgical scar resulting from his lung cancer surgery.

In a decision dated in January 2007, the Veteran was denied service connection for right arm numbness and awarded service connection for chest numbness around a scar in the right infrascapular region, resulting from his treatment for lung cancer.  The Veteran's scar was assigned a noncompensable disability evaluation under 38 C.F.R. § 4.118, DC 7899-7805.  Hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27 (2012).  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the DC number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the digestive system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a DC to a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27 (2012).  In this case, the RO initially determined that the DC most analogous to the Veteran's surgical scar was DC 77805, which pertains to "[s]cars, other."

In a May 2007 DRO decision, the Veteran's service-connected scar disability was recharacterized as that of a "lobectomy scar," and his rating was increased to 10 percent under 38 C.F.R. §§ 4.75 and 4.118, DC 7804-5326.  The use of this hyphenated DC indicates that the DRO believed that the Veteran's service-connected scar was best characterized as one that was superficial and painful on examination and the rating assigned was based on extensive muscle hernia without other injury under DC 5326.

In March 2011, the Board remanded the matter for the Veteran to be scheduled for a VA examination to determine the current nature and severity of the Veteran's service-connected post-operative scar.  The matter was again remanded for development in September 2012.  Thereafter, the Appeals Management Center (AMC) issued a February 2013 rating decision wherein it determined that in increasing the Veteran's disability rating to 10 percent, the DRO had, in essence, "replaced the scar condition with that of the residual of the scar," which was "a neurological condition of numbness."  The AMC stated that the scar should have been continued to be rated as noncompensable and the new neurological condition of numbness should have been a separately service-connected disability.  The AMC thus "re-established" service connection for a lobectomy scar, status post lung cancer surgery, evaluated as noncompensably disabling under DC 7805, effective from August 30, 2006.  The AMC also assigned a 10 percent disability rating under hyphenated DC 7804-5326 for "numbness, residual of lobectomy scar, status post surgery (previously characterized as 'lobectomy scar' and as 'chest numbness around the scar associated with lung cancer') associated with lung cancer."  In this regard, the Board notes that current regulations applicable to rating scars do not prohibit the assignment of a rating under both DC 7804 and 7805 when applicable.  See 38 C.F.R. § 4.118, DC 7804, Note (3) (2012).

Notably, at the time of the Veteran's initial award of service connection for a scar, DC 7805 provided that "[s]cars, other," were to be rated based upon the limitation of function of the affected part.  See 38 C.F.R. § 4.118, DC 7805 (2006).  The rating criteria for scars were amended during the course of the Veteran's appeal, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The summary in Federal Register notes that the applicability date of the amendment is for all claims received by VA on and after October 23, 2008, but that a "veteran whom VA rated before such date under [DCs] 7800, 7801, 7802, 7803, 7804, or 7805 of 38 CFR 4.118 may request review under these clarified criteria, irrespective of whether his or her disability has worsened since the last review."  Id.  "The effective date of any award, or any increase in disability compensation, based on this amendment will not be earlier than the effective date of this rule."  Id.  

Because the Veteran's claim was filed prior to this date, the revised rating criteria do not apply in this case.  Nonetheless, because the AOJ has already considered the Veteran's rating under the pre- and post 2008 rating criteria, future adjudication of the Veterans' claim should also consider both sets of criteria, so as to afford the Veteran the highest rating possible.

Currently, DC 7805 pertains to other scars, including linear scars, and other effects of scars evaluated under DCs 7800, 7801, 7802, and 7804 and directs the rater to evaluate any disabling effects not considered in a rating provided under DCs 7800-04 under an appropriate DC.  38 C.F.R. § 4.118, DC 7805 (2012).  

Upon review of the actions taken by the AOJ throughout the pendency of the Veteran's appeal and in consideration of the evidence already of record, the Board finds that the issues of entitlement service connection for a disability of the right upper extremity and to an increased rating for the Veteran's service-connected status post lobectomy scar must be remanded for further development, to include a comprehensive examination, so as to ensure that the Veteran is appropriately rated for disabling effects of that scar. 

Indeed, although the Veteran has been granted a separate 10 percent evaluation for numbness surrounding the scar, that evaluation has been assigned under a DC pertaining to muscle injuries.  Further, in denying a compensable rating for the Veteran's scar under DC 7805, it does not appear as though the AMC adequately considered what, if any, limitation of function the Veteran had as a result of his scar.  

Notably, in the October 2012 addendum opinion, the examiner found that the Veteran's surgical incision was near the border of the right scapula and clearly could affect the strength of the periscapular muscles, which are the dominant muscle in adduction and extension of the shoulder.  The examiner also noted that the intercostals muscles were violated in the thoracotomy and would be scared in with the periscapular muscles.  The examiner stated that, overall, he would expect the Veteran's weakness with adduction and extension of the shoulder to be directly caused by his incision for his lung cancer surgery and that the stretching of the Veteran's scar would result in some pain with shoulder flexion and abduction.  The examiner also found no evidence to suggest that any symptoms below the shoulder were in any way attributable to the Veteran's lung cancer or to its surgical treatment, as none of the involved nerves would have been affected by the surgery or the cancer itself.  The examiner also found no evidence to support a finding of aggravation of any right shoulder pathology.

Ultimately, the examiner indicated that he would assign approximately one-half of the Veteran's limited range of shoulder motion to his lung cancer surgery.  It is not clear, however, whether the limitation of motion is due to the painful scar or an underlying muscle injury.  In any event, the October 2012 addendum opinion certainly suggests that the Veteran's surgical scar results in some limitation of function, and that the surgery itself may have result in an underlying muscle injury.

Given the findings contained in the October 2012 addendum opinion, the Board finds that the Veteran's claim for service connection for a disability of the right upper extremity is also necessary to determine whether the Veteran in fact sustained a muscle injury as a result of his lung cancer surgery, to which to his complained of symptoms of right upper extremity weakness can be attributed.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (holding that claim for a disability includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  While the October 2012 addendum opinion suggests the presence of a muscle disability as a result of the Veteran's lung cancer surgery, the examiner's basis for so finding is not sufficiently set forth for the Board to rely upon to establish a finding of service connection.

Accordingly, the case is REMANDED to the AOJ for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who may possess additional evidence relevant to his claim.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.  All current VA treatment records should be associated with the Veteran's claims folder (Virtual or Paper).

2.  Thereafter, schedule the Veteran for a comprehensive VA examination to evaluate the severity of the Veteran's lobectomy scar, status post surgery, and to determine to what extent, if any, that scar has caused limitation of function of the part affected.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  

The examiner should be asked to review the record and to take a detailed history from the Veteran with regard to how he believes the scar affects his ability to function.  All appropriate tests and studies should be performed and all clinical findings should be reported.  

The examiner should describe in detail the Veteran's scar, including size (length and width), location, extent of any disfigurement, contour, any adherence to underlying tissue, hypo or hyper pigmentation, any abnormal texture irregular, atrophic, shiny, scaly, etc., any tissue loss, induration, or inflexibility.  Photographs of the affected areas should be included with the examination report.  The examiner should also note whether there is any pain on examination of the scar.

The examiner should determine whether the Veteran's status-post lobectomy scar limits the function of the part affected, if at all.  If the examiner determines that function of the part affected is limited, the examiner should state what part is actually affected and how that function is limited.  In rendering these opinions, the examiner must provide specific reasons for his/her findings.  This requires the examiner to support his/her opinion with the medical or lay evidence of record and/or known medical principles.  Specifically, the examiner address the lay and medical evidence of record suggesting the Veteran's scar causes limited and/or painful motion.  If the examiner disagrees with these findings, the examiner must provide specific reasons for his disagreement.

2.  Schedule the Veteran for a VA muscle examination in connection with his claim of service connection for a disability of the right upper extremity for the purpose of determining whether the Veteran sustained a muscle injury as a result of his lung cancer surgery.  (This examination may be combined with the examination of the Veteran's scar if the AOJ finds an examiner with ability to address both disabilities.)  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All appropriate tests and studies should be performed and all clinical findings should be reported.  

After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should opine as to whether it is at least as likely as not that the Veteran has a muscle injury that was caused or aggravated by his lung cancer or surgery therefore surgery.  The examiner's opinion must be supported by detailed reasons, to include a discussion of the findings contained in the October 2012 VA addendum opinion report.  The examiner should discuss why he/she agree or disagrees with the findings contained therein.  

If the examiner finds that the Veteran's lung cancer likely resulted in a muscle injury, the examiner should identify the affected muscles/muscle group(s) and should indicate the severity of injury sustained.  

To the extent possible, the examiner should be asked to separate any functional limitations resulting from any identified muscle injury from any functional limitations resulting from the Veteran's surgical scar.  Specifically, the examiner should discuss to what extent, if any, any limitation of motion and/or weakness of the right upper extremity is attributable to the Veteran's scar and to what extent it is attributable to any identified muscle injury.  If the examiner finds that complained of symptoms are related to a nonservice-connected disability, the examiner should so state.

All opinions must be supported by detailed reasoning and should included citation to pertinent evidence of record and/or medical authority, as appropriate. 

If the examiner determines that he/she cannot provide an opinion on any issue at hand without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)

3.  Thereafter, re-adjudicate the issues of entitlement to service connection for a disability of the right upper extremity, to include that of a muscle injury, and to an increased rating for the Veteran's status post lobectomy scar.  Readjudication of the Veteran's scar rating should include consideration of whether the Veteran's service-connected residual of numbness is appropriately rated under DC 5236, and AOJ must address entitlement to an increased rating under both the pre- and post-2008 rating criteria applicable to scars.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  (The SSOC should also address the TDIU issue unless that benefit is granted.)

No action is required of the Veteran until he is notified by the AOJ.  He has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


